Exhibit 10.3(b)
Schedule identifying Split-Dollar Agreements covering executive officers or
employees of The
Park National Bank or one of its divisions who are also directors or executive
officers of Park
National Corporation, which Split-Dollar Agreements are identical to the
Split-Dollar
Agreement, dated May 17, 1993, between William T. McConnell and The Park
National Bank
     The following individuals entered into the Split-Dollar Agreements
identified below, which Split-Dollar Agreements are identical to the
Split-Dollar Agreement, dated May 17, 1993, between William T. McConnell,
Chairman of the Executive Committee of the Board of Directors and a director of
each of Park and The Park National Bank (“Park National Bank”), and Park
National Bank, filed as Exhibit 10(f) to Park’s Annual Report on Form 10-K for
the fiscal year ended December 31, 1993 (File No. 0-18772):

                  Subsidiary of Park Name and Positions Held With Park   Date of
Split-   which is Party to and/or Principal Subsidiaries of Park   Dollar
Agreement   Split-Dollar Agreement
 
       
C. Daniel DeLawder — Chairman of the Board, Chief Executive Officer and a
director of each of Park and Park National Bank; a director of Vision Bank
  May 26, 1993   Park National Bank
 
       
John W. Kozak — Chief Financial Officer of Park; Senior Vice President, Chief
Financial Officer and a director of Park National Bank
  June 2, 1993   Park National Bank
 
       
William A. Phillips — a director of Park; Chairman and a Member of the Advisory
Board of Century National Bank, a division of Park National Bank
  May 22, 1998   Park National Bank (as successor by merger to Century National
Bank)
 
       
David L. Trautman — President, Secretary and a director of Park; President and a
director of Park National Bank
  September 23, 1993   Park National Bank

 